Citation Nr: 0815751	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  05-02 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for left ventricular 
hypertrophy (claimed as a heart condition).

2.  Entitlement to service connection for cerebral infarction 
(claimed as poor circulation, loss of balance, dizzy spells, 
and light strokes).

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for diabetes mellitus, 
type II.

5.  Entitlement to service connection for vitreous floaters 
(claimed as vision problems).  

6.  Entitlement to service connection for a bilateral ear 
injury.

7.  Entitlement to service connection for residuals of a 
fracture, right fifth toe.

8.  Entitlement to service connection for pulmonary emphysema 
with chronic bronchitis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from February 1966 until 
January 1968.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an April 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Columbia, South Carolina and from an April 2007 rating 
decision from the RO in Montgomery, Alabama.

The veteran presented testimony at a videoconference hearing 
before the undersigned in January 2008.  A transcript of that 
proceeding is associated with the claims file.  




FINDINGS OF FACT

1.  A heart disorder was not shown during service or for 
several decades thereafter; no competent evidence causally 
relates the current left ventricular hypertrophy to active 
service.

2.  A cerebral infarction was not shown during service or for 
several decades thereafter; no competent evidence causally 
relates the current diagnosis to active service.

3.  Hypertension was not shown during service or for several 
decades thereafter; no competent evidence causally relates 
the current diagnosis to active service.

4.  The veteran did not have active service in the Republic 
of Vietnam.

5.  Diabetes mellitus, type II, was not shown during service 
or for several decades thereafter; no competent evidence 
causally relates the current diagnosis to active service.

6.  Vitreous floaters were not shown during service or for 
several decades thereafter; no competent evidence causally 
relates the current diagnosis to active service.

7.  The competent evidence does not demonstrate a current 
bilateral ear injury.

8.  The competent evidence does not demonstrate residual 
disability from an old  fracture of the right fifth toe.

9.  The veteran's principal duties in service are not 
suggestive of, or consistent with, asbestos exposure.

10.  Only transient pulmonary symptoms, and not a chronic 
pulmonary disability were shown during active service; no 
competent evidence causally relates the current diagnosis to 
active service.


CONCLUSIONS OF LAW

1.  Left ventricular hypertrophy was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).

2.  A cerebral infarction was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).

3.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

4.  Diabetes mellitus, type II, was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).

5.  Vitreous floaters were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

6.  Bilateral ear injury was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

7.  Residuals of a fracture, right fifth toe, were not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).

8.  Pulmonary emphysema with chronic bronchitis was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in January 2004, August 2006, and 
December 2006 that fully addressed all four notice elements 
and was sent prior to the initial RO decisions in these 
matters.  The letters informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006 the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Based on the foregoing, adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran has not been provided an 
examination with respect to his diabetes and vision claims.  
However, neither diabetes nor vitreous floaters were 
demonstrated during active service or for many decades 
following service.  Moreover, there is no competent evidence 
of record to suggest an etiological relationship between the 
current diagnoses and active service.  For these reasons, an 
examination is not found to be necessary here.   

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
service medical and personnel records, as well as post-
service reports of VA and private treatment and examination.  
Moreover, the veteran's statements in support of his claim 
are of record, including testimony provided at a January 2008 
hearing before the undersigned.  The Board has carefully 
reviewed such statements and
recognizes that at his January 2008 hearing, the veteran 
expressed the belief that the service medical records 
contained in the claims folder were incomplete.  However, a 
November 2003 research response from the National Personnel 
Records Center (NPRC) indicated that the veteran's complete 
service medical records had been sent to VA.  Given this, it 
appears further development would serve no useful purpose and 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran.   See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to service connection for 
left ventricular hypertrophy, cerebral infarction, 
hypertension, diabetes mellitus type II, vitreous floaters, 
bilateral ear injury, residuals of a fracture of the right 
fifth toe, and pulmonary emphysema with chronic bronchitis.  

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted.  Under 
38 C.F.R. § 3.309(a), cardiovascular-renal disease, to 
include hypertension, is regarded as a chronic disease.  
Likewise, diabetes mellitus is also a chronic disease under 
38 C.F.R. § 3.309(a).  However, in order for the presumption 
to operate, such disease must become manifest to a degree of 
10 percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3).   

In the present case, the evidence of record fails to 
establish any documented clinical manifestations of left 
ventricular hypertrophy, cerebral infarction, hypertension, 
or diabetes mellitus within the applicable time period.  
Therefore, the criteria for presumptive service connection on 
the basis of a chronic disease have not been satisfied.  

Further regarding presumptive service connection, it is noted 
that a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975, shall 
be presumed to have been exposed during such service to an 
herbicide agent, such as Agent Orange, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. 38 U.S.C.A. § 
1116(f). 38 C.F.R. § 3.307(a)(6)(iii) (2007).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2007) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2007) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes); 
Hodgkin's disease; chronic lymphocytic leukemia; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (2007).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii) (2007).

Although the veteran here has a current diagnosis of 
diabetes, which he claims is due to herbicide exposure, a 
grant of presumptive service connection is not warranted 
here.  Indeed, the veteran's personnel records do not show 
that he had active service in the Republic of Vietnam, nor is 
he contending such.  In fact, he contends that he was exposed 
to Agent Orange while handling drums of chemicals during 
service in Germany.  Therefore, in the absence of service in 
Vietnam, the presumption is inapplicable.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection.  

The Board will consider the veteran's cardiovascular and 
hypertension claims in tandem.  In this vein, the service 
medical records have been reviewed.  Such records fail to 
show any complaints or treatment referable to the heart or 
vascular system.  Both the veteran's pre-induction 
examination in December 1965 and his separation examination 
in October 1967 revealed a normal heart and vascular system.  
The December 1965 examination showed a blood pressure reading 
of 130/70 and the October 1967 examination revealed a blood 
pressure reading of 135/80, neither of which indicate high 
blood pressure for VA purposes, defined as diastolic pressure 
predominantly 90 mm. or greater, or systolic pressure 
predominantly 160 mm. or greater with a diastolic pressure of 
less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2007).  The veteran denied palpitation, pounding heart, and 
high blood pressure in reports of medical history completed 
at the time of his pre-induction and separation examinations.  

Following service, the medical evidence first reveals 
treatment for brachycardia and possible cerebral infract in 
June 2003, over 30 years following the veteran's separation 
from active service.  Diagnoses of hypertension are also 
noted at that time.  A subsequent VA examination in February 
2004 diagnosed left ventricular hypertrophy and old cerebral 
infarction with residuals of dizziness, left facial weakness, 
and left-sided weakness.

Again, the heart and vascular problems noted above were not 
demonstrated until several decades after the veteran's 
separation from active service.  In this regard, evidence of 
a prolonged period without medical complaint, and the amount 
of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that, a July 2007 communication from 
the veteran in which he stated that his heart was found to be 
abnormal in service.  The Board also acknowledges his January 
2008 hearing testimony, in which he reported that he received 
treatment for heart problems and for symptoms such as 
dizziness and loss of balance during active service while at 
Fort Sill in Oklahoma.  He also reported that he was 
initially treated for heart problems during active service at 
Fort Benning, Georgia.  However, it is documented that all 
available service medical records are associated with the 
file, and such records simply do not reveal any heart 
treatment.  In that same July 2007 correspondence, the 
veteran reported heart symptomatology treated soon after 
service, from a doctor who since died and left no available 
records.  

From the statements detailed above, it may be implied that 
the veteran has experienced continuing heart symptoms since 
active service.  In this regard, lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

Although the veteran appears to be reporting heart problems 
since he separated from active service, it is again noted 
that post-service treatment is not indicated until 2003.  
Overall, the Board finds the lengthy absence of 
cardiovascular complaints or treatment to be more persuasive 
than the veteran's recollection of symptoms in the distant 
past.  As such, although sincere in his beliefs, the veteran 
is not found to be credible in relating a history of 
continuing cardiovascular symptoms.  Moreover, no competent 
evidence of record causally relates the current heart 
problems, vascular problems, or hypertension to active 
service.  

The veteran himself believes that his left ventricular 
hypertrophy, cerebral infarction, and hypertension are 
causally related to active service.  However, he has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

For the above reasons, a grant of service connection for left 
ventricular hypertrophy, cerebral infarction, and 
hypertension is not warranted.  

There is also no support for a grant of service connection 
for diabetes mellitus type II, or vitreous floaters.  

The service medical records fail to demonstrate any 
complaints or treatment referable to diabetes.  Furthermore, 
although the veteran stated at his January 2008 hearing that 
he was hit in the right eye during active service, this is 
not shown in the records, nor is there any other evidence of 
an eye disability in service.  Both the veteran's pre-
induction examination in December 1965 and his separation 
examination in October 1967 revealed normal findings.  

Following service, there is no showing of diabetes until 
2005.  There is no indication of treatment for vitreous 
floaters until 2006.  In both cases, treatment is not 
documented until several decades following the veteran's 
discharge from active duty.  Again, evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Moreover, continuity of symptomatology has 
not been established through testimonial evidence.  Indeed, 
the veteran has not expressly contended to have experienced 
diabetes and vision problems since active service.  Finally, 
no competent evidence of record causally relates the diabetes 
mellitus type II or the vitreous floaters to active service.  
Again, the veteran's own opinions as to causation do not 
constitute probative evidence.  See Espiritu, 2 Vet. App. 
492, 494-95.

For the above reasons, a grant of service connection for 
diabetes mellitus type II and for vitreous floaters is not 
warranted.  

With respect to the veteran's ear and right toe claims, an 
award of service connection is also not appropriate.  Indeed, 
while the veteran is already service-connected for hearing 
loss and tinnitus, there is no showing of any other current 
disability of the ears.  Indeed, an otoscopy performed at the 
veteran's February 2004 VA examination was normal.  No other 
evidence reveals current ear disability distinct from hearing 
loss and tinnitus.  Similarly, although the veteran did 
fracture his right fifth toe during service in 1966, there is 
no showing of current disability.  VA examination in February 
2004 showed normal findings and contained a diagnosis of 
"old fracture right foot with no residuals."  

Because there is no demonstration of current ear injury or 
right foot residuals, the claims of service connection for 
these disorders must be denied.  Indeed, in the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board now turns attention to the veteran's final claim, 
of entitlement to service connection for pulmonary emphysema 
with chronic bronchitis.  As to this issue, there is some 
question as to whether a respiratory disorder preexisted 
service.  In this regard, it is noted that a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111.

In assessing whether the veteran was in sound condition upon 
entry to service, the veteran's service medical records have 
been reviewed.  The veteran's enlistment examination in 
December 1965 revealed normal pulmonary findings.  
Accordingly, he is presumed to have been sound upon 
enlistment.  Moreover, the record does not contain clear and 
unmistakable evidence rebutting that presumption.  In so 
finding, the Board recognizes that the veteran endorsed 
asthma and shortness of breath in a report of medical history 
completed upon enlistment.  Additionally, an in-service 
treatment report noted a history of asthma since age 2 or 3.  
However, these lay reports of prior disability do not 
constitute competent medical evidence sufficient to overcome 
the presumption of soundness, even when such is recorded by 
medical examiners.  See Paulson v. Brown, 7 Vet. App. 466, 
470 (1995).

Because there is no clear and unmistakable evidence to show 
that a chronic pulmonary disability preexisted active 
service, the presumption of soundness remains intact.  
Therefore, the appropriate inquiry is whether the claimed 
pulmonary emphysema with chronic bronchitis was incurred in, 
rather than aggravated by, active service.  

It is additionally noted that the veteran contends to have 
been exposed to asbestos during service.  At his January 2008 
hearing, he stated that he spent time at a barracks in 
Bramberg, Germany, in a room with big steam pipes which were 
wrapped with asbestos.  

As to claims involving service connection for asbestos-
related disease, there are no special statutory or regulatory 
provisions.  In McGinty v Brown, 4 Vet. App. 428 (1993), the 
Court, noting the absence of specific statutory or regulatory 
guidance regarding claims for residuals of asbestos exposure, 
observed that some guidelines for compensation claims based 
on asbestos exposure were published in DVB Circular 21-88-8, 
dated May 11, 1998.  The DVB Circular was subsequently 
rescinded but its basic guidelines are now found in the 
Veteran's Benefit Administration Manual M21-1, Part VI, 7.21.

The manual notes that asbestos particles have a tendency to 
break easily into tiny dust particles that can float in the 
air, stick to clothes, and may be inhaled or swallowed.  
These guidelines further note that inhalation of asbestos 
fibers can produce fibrosis and tumors, that the most common 
disease is interstitial pulmonary fibrosis (asbestosis), and 
that the fibers may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, cancers of the gastrointestinal 
tract, cancers of the larynx and pharynx, and cancers of the 
urogenital system (except the prostate).  See M21-1, Part VI, 
7.21(a), p. 7-IV-3 (January 31, 1997); see also Ennis v. 
Brown, 4 Vet. App.523 (1993).  It is noted that persons with 
asbestos exposure have an increased incidence of bronchial, 
lung, pharyngolarygneal, gastrointestinal, and urogenital 
cancers, and that the risk of developing bronchial cancer is 
increased in current cigarette smokers who had asbestos 
exposure.  Id.

Occupations involving asbestos exposure include mining and 
milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  It is 
also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, that an asbestos- 
related disease can develop from brief exposure to asbestos, 
and that there is a prevalence of asbestos-related disease 
among shipyard workers since asbestos was used extensively in 
military ship construction.  M21-1, Part VI, 7.21(b), p. 7- 
IV-3 (January 31, 1997).

More recently the Court has held that "neither Manual M21-1 
nor the Circular creates a presumption of exposure to 
asbestos solely from shipboard service.  Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure to asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure."  Dyment v. West, 13 Vet. App. 141 (1999); 
see also Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 4- 
2000.

In the present case, there is no showing that the veteran 
engaged in occupations 
involving asbestos exposure during his active service.  A 
review of his personnel records shows principal duties such 
as ammo handler and cannoneer, which are not suggestive of 
asbestos exposure.  Moreover, while the Board does not 
question the sincerity of the veteran's testimony regarding 
barracks in Germany that he believed contained asbestos, the 
totality of the evidence simply does not show the claims of 
asbestos exposure to be consistent with the places, types, 
and circumstances of the veteran's service, as shown by his 
service record.  See 38 U.S.C.A. § 1154(a).  

Even though the evidence does not demonstrate probable 
asbestos exposure, a grant of direct service connection would 
still be for application if the evidence otherwise showed 
that the currently diagnosed pulmonary emphysema with chronic 
bronchitis was incurred in service.  However, as will be 
discussed below, the evidence does not support a grant of 
service connection here.

Again, respiratory treatment is seen during service.  For 
example, a May 1966 report notes dypsnea and 
hyperventilation.  Another report, undated, demonstrated 
complaints of wheezing.  However, objective examination upon 
separation in October 1967 showed normal findings and the 
post-service record does not document treatment for 
respiratory symptoms until decades later.  Therefore, it is 
concluded that the in-service symptoms represented an acute 
and transitory condition that resolved without residuals 
prior to separation.

As previously discussed, there is no post-service treatment 
for a pulmonary condition until 2004, over 30 years following 
active service.  Again, evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

The veteran's January 2008 hearing testimony appears to 
express that he has experienced continuing pulmonary symptoms 
since active service.  In this regard, lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  However, the Board finds the 
lengthy absence of cardiovascular complaints or treatment to 
be more persuasive than the veteran's recollection of 
symptoms in the distant past.  As such, although sincere in 
his beliefs, the veteran is not found to be credible in 
relating a history of continuing pulmonary symptoms.  
Moreover, no competent evidence of record causally relates 
the current pulmonary problems to active service.  Again, the 
veteran's own opinions as to causation do not constitute 
probative evidence.  See Espiritu, 2 Vet. App. 492, 494-95.

For the above reasons, a grant of service connection for 
pulmonary emphysema with chronic bronchitis is not warranted

In conclusion, the claims of service connection for left 
ventricular hypertrophy, cerebral infarction, hypertension, 
diabetes mellitus type II, vitreous floaters, bilateral ear 
injury, residuals of a fracture of the right fifth toe, and 
pulmonary emphysema with chronic bronchitis must be denied.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Service connection for left ventricular hypertrophy is 
denied.

Service connection for cerebral infarction is denied.

Service connection for hypertension is denied.

Service connection for diabetes mellitus, type II, is denied.

Service connection for vitreous floaters is denied.

Service connection for bilateral ear injury is denied.

Service connection for residuals of a fracture, right fifth 
toe, is denied.

Service connection for pulmonary emphysema with chronic 
bronchitis is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


